Opinion by
Beaver, J.,
Prior to the decree of the court, confirming the report of viewers, from which an appeal to No. 104 of October term, 1900, was taken and in which an opinion has just been filed, the pe*3tition of the Philadelphia & Baltimore Central Railroad Company was presented in the court below, setting forth the petition for the order to view and lay out, the report of the viewers and the confirmation nisi of said report in the road proceeding referred to : “ That the supervisors of the township of Upper Darby have commenced the work of opening said street and are about to lay out and open the same across the tracks of the Philadelphia & Baltimore Central Railroad Company, your petitioner, at grade; that a plan is annexed to this petition, showing in detail the streets and grade crossings in this locality as of April 23,1890; that it appears from said plan that at the point where the proposed road crosses the tracks of the Philadelphia & Baltimore Central Railroad Company there are four crossings within a stretch of 975 feet and that at this point between seventy-eight and 100 trains pass daily.” Other facts are set forth to emphasize the inconvenience and danger of a grade crossing at the proposed location of the new road, the petition ending with a prayer “ that an order be issued by this court to the supervisors of the township of Upper Darby, directing them not to open Bonsall Avenue, as above described, at grade, crossing the tracks of the railroad of your petitioner, until further hearing and order of this court.”
Whatever may be said as to the undesirability and danger of grade crossings (and much has been said of Tate in the decisions by the Supreme Court and of this court in reference to crossings at grade by steam or trolley roads of other steam roads) we know of no case in which a prayer for an order to restrain the supervisors from opening an ordinary highway already laid out and confirmed was addressed to or heeded by any of our courts. In all cases of railroads crossing each other the appeal has been to the court of common pleas, which has equity jurisdiction and powers specially conferred by acts of assembly. The court of quarter sessions, however, has no such jurisdiction in any case, and we are unable to see how the court below could have legally entertained the petition offered, and granted the relief sought. It is only necessary, therefore, for us to say, so far as this proceeding is concerned, that the court of quarter sessions had no jurisdiction whatever and that its decree dismissing the petition is confirmed and the appeal dismissed at the cost of the appellant.